Citation Nr: 1021921	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for myofascial pain 
disorder in the shoulders and upper back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1974 and from November 1990 to July 1991.
 
This matter is on appeal from a September 21, 2007 decision 
by the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in June 2009.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran is claiming entitlement to service connection for 
myofascial pain disorder in his upper back and shoulders.  
While he stated at his hearing that he was first diagnosed 
with this disorder in March 2004, he maintains that he has 
experienced the symptoms of his myofascial pain disorder 
since his active service.  A review of the evidence indicates 
complaints of shoulder pain prior to 2004.  Specifically, he 
complained of tingling in his arm and discomfort in the 
shoulder and neck area in an outpatient treatment note in 
December 2001, where a history of treatment for myofascia was 
also noted.  

The Board notes that the Veteran is already service-connected 
for the residuals of an acromioclavicular separation of the 
left shoulder, for which he currently has a 20 percent 
disability rating.  However, it is unclear which, if any, of 
his myofascial pain symptoms are attributable to this 
disorder.  Additionally, the service treatment records 
indicate that his symptoms were not localized to the left 
shoulder only.  One notation from in the service treatment 
records from March 1991 recorded symptoms of pain in both 
shoulders, although the nature of this pain was not 
specified.  

Given these uncertainties, the Board concludes that a VA 
examination is necessary to ascertain the nature and etiology 
of his myofascial pain syndrome.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA examination in order to determine the 
nature, extent, onset and etiology of his 
diagnosed myofascial pain syndrome in his 
upper back and shoulders.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.




As to the Veteran's symptoms, the examiner 
is asked to identify which are 
attributable to his service-connected 
residuals of an acromioclavicular 
separation of the left shoulder and which 
are attributable to his myofascial pain 
disorder.  

Next, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that his myofascial pain disorder 
had its onset in service or is otherwise 
etiologically related to his active 
service, to include if it is related to 
his service-connected acromioclavicular 
separation of the left shoulder.  

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a rationale.  If 
the examiner is unable to provide such an 
opinion without resorting to speculation, 
a specific reasoning for the inability to 
provide such an opinion should be 
provided.

2. When this development is complete, 
readjudicate the claim on appeal.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

